In a negligence action to recover damages for personal injuries, etc., the defendants National Car Rental and Robert Lachance appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Dowd, J.), dated January 26, 1994, as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the action against the remaining defendants is severed.
The record shows that there was nothing more than surmise and speculation to defeat the appellants’ prima facie showing of entitlement to summary judgment. Such a showing is insufficient, and the court should have granted their motion *731(see, e.g., Frank Corp. v Federal Ins. Co., 70 NY2d 966; Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557, 562). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.